     Case 2:20-cv-07488 Document 1-1 Filed 08/19/20 Page 1 of 2 Page ID #:57



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
      HALLIBURTON ENERGY                     Case No.
10 SERVICES, INC,

11                Petitioner,                ORDER GRANTING PETITIONER
                                             HALLIBURTON ENERGY
12          v.                               SERVICES INC.’S PETITION TO
                                             CONFIRM ARBITRATION AWARD
13 DONALD STENNETT an individual,
                                             [9 U.S.C. § 9]
14                Respondent.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-07488 Document 1-1 Filed 08/19/20 Page 2 of 2 Page ID #:58



 1          Upon considering the papers submitted, and good cause appearing, petitioner
 2 Halliburton Energy Services, Inc.’s Petition to Confirm Arbitration Award is

 3 GRANTED.

 4                IT IS SO ORDERED.
 5

 6
      Dated:
 7                                        HON.
 8                                        U.S. DISTRICT COURT FOR THE
                                          CENTRAL DISTRICT OF CALIFORNIA
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
